UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6101


KENDRICK V. ALSTON,

                Plaintiff - Appellant,

          v.

WINTHROP UNIVERSITY POLICE DEPARTMENT; ROCK HILL CITY POLICE
DEPARTMENT; OFFICER DEWAYNE BUNCH; OFFICER JOHN RANIER;
OFFICER MIKE SMOTHERS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:09-cv-01130-RMG)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kendrick V. Alston, Appellant Pro Se. Terry B. Millar, TERRY B.
MILLAR, LLC, Rock Hill, South Carolina; David Leon Morrison,
MORRISON LAW FIRM, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kendrick V. Alston appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint and the court’s

order denying discovery.        We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.           Alston v. Winthrop Univ. Police

Dep’t, No. 8:09-cv-01130-RMG (D.S.C. Dec. 16, 2010; Jan. 14,

2011).     We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented    in   the    materials

before   the   court   and   argument    would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                    2